Exhibit 10.2
FORM OF
CVR PARTNERS, LP
LONG-TERM INCENTIVE PLAN
EMPLOYEE PHANTOM UNIT AGREEMENT
     THIS AGREEMENT (this “Agreement”), made as of the ___ day of _________,
20__ (the “Grant Date”), between CVR Partners, LP, a Delaware limited
partnership (the “Partnership”), and ___________ (the “Grantee”).
     WHEREAS, the board of directors of CVR GP, LLC, a Delaware limited
liability company (the “General Partner”), has adopted the CVR Partners, LP
Long-Term Incentive Plan (the “Plan”) in order to provide an additional
incentive to certain of the Partnership’s and its Subsidiaries’ and Parents’
employees, officers, consultants and directors; and
     WHEREAS, the Committee responsible for administration of the Plan has
determined to grant Phantom Units to the Grantee as provided herein.
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Grant of Phantom Units.
          1.1 The Partnership hereby grants to the Grantee, and the Grantee
hereby accepts from the Partnership, _____________ Phantom Units on the terms
and conditions set forth in this Agreement. Subject to the terms of this
Agreement, each Phantom Unit represents the right of the Grantee to receive, if
such Phantom Unit becomes vested, one (1) Unit on the date specified in
Section 4. The issuance of Units upon vesting shall be subject to the Grantee’s
prior execution of and becoming a party to the Agreement of Limited Partnership
of CVR Partners, LP, as may be amended from time to time, and as in effect at
the time of such issuance. Further, any Units delivered to the Grantee in
respect of the Phantom Units shall remain subject to the unit retention
guidelines included in the Corporate Governance Guidelines of the Partnership,
as in effect on the date of the award.
          1.2 This Agreement shall be construed in accordance with and
consistent with, and subject to, the provisions of the Plan (the provisions of
which are incorporated herein by reference). Except as otherwise expressly set
forth herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.
     2. Vesting Date.
     The Phantom Units shall vest, with respect to thirty-three and one-third
percent (33 — 1/3%) of the total number of Phantom Units granted hereunder, on
each of the first three anniversaries of the Grant Date (each such date, a
“Vesting Date”), provided the Grantee continues to serve as an employee of the
Partnership or its Subsidiaries or Parents on the applicable Vesting Date.

 



--------------------------------------------------------------------------------



 



     3. Termination of Employment.
     (a) In the event of the Grantee’s termination of employment with the
Partnership or one of its Subsidiaries or Parents prior to any Vesting Date by
reason of his or her death, Disability or Retirement, any Phantom Units that
have not vested shall become immediately vested.
     (b) If (i) the Grantee’s employment is terminated by the Partnership or one
of its Subsidiaries or Parents other than for Cause or Disability within the one
(1) year period following a Change in Control, (ii) the Grantee resigns from
employment with the Partnership or one of its Subsidiaries or Parents for Good
Reason within the one (1) year period following a Change in Control or (iii) the
Grantee’s termination or resignation is a Change in Control Related Termination
(as defined in the employment agreement between the Grantee and the General
Partner), then any Phantom Units that have not vested shall become immediately
vested.
     (c) Any Phantom Units that do not become vested in connection with the
Grantee’s termination of employment in accordance with Sections 3(a) or (b) of
this Agreement shall be forfeited immediately upon the Grantee’s termination of
employment.
     (d) To the extent any payments provided for under this Agreement are
treated as “nonqualified deferred compensation” subject to Section 409A of the
Code, (i) this Agreement shall be interpreted, construed and operated in
accordance with Section 409A of the Code and the Treasury regulations and other
guidance issued thereunder, (ii) if on the date of the Grantee’s separation from
service (as defined in Treasury Regulation §1.409A-1(h)) with the Partnership or
its Subsidiaries or Parents the Grantee is a specified employee (as defined
Section 409A of the Code and Treasury Regulation §1.409A-1(i)), no payment
constituting the “deferral of compensation” within the meaning of Treasury
Regulation §1.409A-1(b) and after application of the exemptions provided in
Treasury Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall be made to
the Grantee at any time prior to the earlier of (A) the expiration of the six
(6) month period following the Grantee’s separation from service or (B) the
Executive’s death, and any such amounts deferred during such applicable period
shall instead be paid in a lump sum to the Grantee (or, if applicable, to the
Grantee’s estate) on the first payroll payment date following expiration of such
six (6) month period or, if applicable, the Grantee’s death, and (iii) for
purposes of conforming this Agreement to Section 409A of the Code, any reference
to termination of employment, severance from employment, resignation from
employment or similar terms shall mean and be interpreted as a “separation from
service” as defined in Treasury Regulation §1.409A-1(h).
     4. Payment Date.
     Within thirty (30) days following (i) each Vesting Date, or (ii) if, prior
to any Vesting Date, the Grantee’s termination of employment with the
Partnership or its Subsidiaries or Parents under circumstances described in
Section 3(a) or (b), the date of such termination of employment, the Partnership
will deliver to the Grantee the Units underlying the Phantom Units that become
vested pursuant to Section 2 or 3 of this Agreement.

2



--------------------------------------------------------------------------------



 



     5. Non-transferability.
          The Phantom Units may not be sold, transferred or otherwise disposed
of and may not be pledged or otherwise hypothecated.
     6. No Right to Continued Employment.
     Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Partnership or any of its Subsidiaries or Parents, nor shall this Agreement
or the Plan interfere in any way with the right of the Partnership and its
Subsidiaries and Parents to terminate the Grantee’s employment therewith at any
time.
     7. Withholding of Taxes.
     The Grantee shall pay to the Partnership, or the Partnership and the
Grantee shall agree on such other arrangements necessary for the Grantee to pay,
the applicable federal, state and local income taxes required by law to be
withheld (the “Withholding Taxes”), if any, upon the vesting of the Phantom
Units and delivery of the Units. The Partnership shall have the right to deduct
from any payment of cash to the Grantee any amount equal to the Withholding
Taxes in satisfaction of the Grantee’s obligation to pay Withholding Taxes.
     8. Grantee Bound by the Plan.
     The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to
be bound by all the terms and provisions thereof.
     9. Modification of Agreement.
     This Agreement may be modified, amended, suspended or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
the parties hereto. No waiver by either party hereto of any breach by the other
party hereto of any provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions at the time
or at any prior or subsequent time.
     10. Severability.
     Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

3



--------------------------------------------------------------------------------



 



     11. Governing Law.
     The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to the conflicts of laws principles thereof.
     12. Successors in Interest.
     This Agreement shall inure to the benefit of and be binding upon any
successor to the Partnership. This Agreement shall inure to the benefit of the
Grantee’s beneficiaries, heirs, executors, administrators, successors and legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Partnership under this Agreement shall be final, binding and conclusive
upon the Grantee’s beneficiaries, heirs, executors, administrators, successors
and legal representatives.
     13. Resolution of Disputes.
     Any dispute or disagreement which may arise under, or as a result of, or in
any way relate to, the interpretation, construction or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding and conclusive on the Grantee and the Partnership for
all purposes.
[signature page follows]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed as of the date
first written above.

             
CVR PARTNERS, LP
      GRANTEE    
By: CVR GP, LLC, its general partner
           
 
           
 
By:
     
 
Name:    
Title:
           

 